 
Exhibit 10.12

THIRD AMENDMENT TO LEASE AGREEMENT
 
     THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Amendment”), made and
entered into as of the 31 day of December, 2003, by and between CRESCENT
BROOKDALE ASSOCIATES, LLC, a Georgia limited liability company (“Landlord”), and
OUTBACK STEAKHOUSE, INC., a Delaware corporation (“Tenant”);
 
W I T N E S S E T H  T H A T:


WHEREAS, Crescent Resources, Inc. (“Original Landlord”) and Tenant entered into
that certain Lease Agreement dated September 10, 1998, as amended by that
certain First Amendment to Lease Agreement dated June 14, 1999, as further
amended by that certain Second Amendment to Lease (“Second Amendment”) dated
October 19, 2001, and as further amended by that certain Addendum to Second
Amendment to Lease dated October 31, 2001 (collectively, the “Lease”), for
certain premises in the building known as Corporate Center One at International
Plaza and located at 2202 North Westshore, Tampa, Florida (the “Building”),
consisting of approximately 109,696 square feet of Premises Net Rentable Area of
which 16,498 square feet of Premises Net Rentable Area is located on the third
(3rd) floor known as Suite 380 (the “3rd Floor Space”) of the Building, 24,856
square feet of Premises Net Rentable Area is located on the fourth (4th) floor
known as Suite 470 (the “4th Floor Space”) of the Building and 68,342 square
feet of Premises Net Rentable Area is located on the fifth (5th) floor known as
Suite 500 (the “5th Floor Space”) of the Building (collectively, the
“Premises”);


WHEREAS, Landlord is the successor-in-interest to Original Landlord;


WHEREAS, Landlord has agreed to lease additional premises to Tenant and Tenant
has agreed to lease from Landlord such additional premises and to extend the
Lease Term of the Lease; and


WHEREAS, Landlord and Tenant desire to evidence such expansion of the Premises
and extension of the Lease Term and to amend certain other terms and conditions
of the Lease and evidence their agreements and other matters by means of this
Amendment;


NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereto do hereby agree as follows:



1.  
Grant of 6th Floor Expansion Space. Landlord agrees to lease to Tenant and
Tenant agrees to lease from Landlord an additional 31,601 square feet of Net
Rentable Area on the sixth (6th) floor of the Building as shown on Exhibit A
attached hereto and by this reference made a part hereof (the “6th Floor
Expansion Space”), increasing the total square feet of Premises Net Rentable
Area leased pursuant to the Lease to 141,297.

 

--------------------------------------------------------------------------------


 

2.  
Terms of 6th Floor Expansion. The Lease is hereby amended by adding the 6th
Floor Expansion Space as part of the Premises, subject to the following terms
and conditions:

 

 
a.
6th Floor Expansion Space Term. The 6th Floor Expansion Space shall be added as
part of the Premises for all purposes, except as set forth herein, effective as
of April 1, 2004 (the “6th Floor Expansion Space Effective Date”) and the Lease
Term of Tenant’s lease of the 6th Floor Expansion Space shall be coterminous
with that of the 4th Floor Space and the 5th Floor Space, as extended in
Paragraph 3 herein, and shall therefore expire on March 31, 2014.

 

 
b.
6th Floor Expansion Space Rent. From and after the 6th Floor Expansion Space
Effective Date, Base Rental with respect to the 6th Floor Expansion Space only
shall be as follows, which amounts shall be paid simultaneously with Tenant’s
payment of Base Rental for the Premises and which payments shall also be
accompanied by the applicable sales tax:

 
 
 
Month of Term
Base Rental Per
Rentable Square
Foot
 
Annual
Base Rental
 
Monthly
Base Rental
04/01/04 - 03/31/05
$24.50
$774,224.50
$64,518.71
04/01/05 - 03/31/06
$25.00
$790,025.00
$65,835.42
04/01/06 - 03/31/07
$25.50
$805,825.50
$67,152.13
04/01/07 - 03/31/08
$26.00
$821,626.00
$68,468.83
04/01/08 - 03/31/09
$26.52
$838,058.52
$69,838.21
04/01/09 - 03/31/10
$27.05
$854,807.05
$71,233.92
04/01/10 - 03/31/11
$27.59
$871,871.59
$72,655.97
04/01/11 - 03/31/12
$28.14
$889,252.14
$74,104.35
04/01/12 - 03/31/13
$28.71
$907,264.71
$75,605.39
04/01/13 - 03/31/14
$29.28
$925,277.28
$77,106.44




c.  
6th Floor Expansion Space Basic Costs. As of the 6th Floor Expansion Space
Effective Date and continuing thereafter through March 31, 2014, Tenant shall
pay all Additional Rent and any other sums due and payable under the Lease for
the 6th Floor Expansion Space, including, without limitation, Tenant’s
Proportionate Share of Basic Costs in accordance with Paragraph 7 of the Lease,
except that as of the 6th Floor Expansion Space Effective Date, the Basic Costs
Expense Stop and the Real Estate Tax Expense Stop for the 6th Floor Expansion
Space shall be the actual Basic Costs and Real Estate Taxes incurred during
calendar year 2003, which is currently projected to be (subject to final bills)
collectively $8.24 per square foot of Net Rentable Area. Tenant’s payment of
Excess Basic Costs for the 6th Floor Expansion Space as provided in Paragraph 7
of the Lease shall commence in calendar year 2004 and shall be prorated for the
calendar year commencing on the 6th Floor Expansion Space Effective Date. Tenant
acknowledges that the Premises Electrical Expense Stop is

 
2

--------------------------------------------------------------------------------


 
seventy cents ($0.70) per square foot of Net Rentable Area is a component of the
Basic Costs Expense Stop and that Tenant is obligated to pay electrical expenses
exceeding the Premises Electrical Expense Stop pursuant to Paragraph 14 of the
Lease. The Basic Costs Expense Stop for the Premises, excluding the 6th Floor
Expansion Space, shall remain as set forth in the Lease.
 
Notwithstanding the foregoing, Tenant’s obligation to pay Excess Basic Costs for
the 6th Floor Expansion Space shall, with the exception of real estate taxes,
utility charges, and insurance premiums and costs, be limited to a per year
cumulative increase of four percent (4%), compounded annually. Increases in real
estate taxes, utility charges and insurance premiums and costs shall not be
subject to any limit or “cap”.
 

 
d.
6th Floor Expansion Space Improvements. Tenant hereby accepts the 6th Floor
Expansion Space “AS IS” and acknowledges and agrees Landlord shall have no
obligation to construct any tenant improvements to the 6th Floor Expansion Space
or make any alterations or additions thereto. Notwithstanding the foregoing,
Landlord agrees to provide Tenant with a tenant improvement allowance of Twenty
and 00/100 Dollars ($20.00) per square foot of Net Rentable Area of the 6th
Floor Expansion Space (i.e., $20.00 x 31,601 rsf = $632,020.00) (the “6th Floor
Space Allowance”) to use towards the costs of Tenant’s improvements hereunder,
which 6th Floor Space Allowance shall be paid within thirty (30) days of full
execution of this Amendment by both parties. Any construction performed by
Tenant under this Amendment shall be performed in accordance with Exhibit B
attached hereto and incorporated herein by this reference. Any Excess Costs (as
defined in Paragraph 9 of the Lease) with respect to construction of the tenant
improvements to the 6th Floor Expansion Space shall be the sole responsibility
of Tenant.

 

 
e.
Early Access to 6th Floor Expansion Space. Landlord shall deliver possession of
the 6th Floor Expansion Space to Tenant on February 1, 2004, to allow Tenant to
construct its improvements to the 6th Floor Expansion Space so long as Tenant’s
early occupancy does not interfere with Landlord, the Building or other tenants
in the Building. Tenant’s early possession of the 6th Floor Expansion Space
shall be upon all of the terms and conditions of the Lease, except Tenant shall
pay no rent with respect to such early possession period until the 6th Floor
Expansion Space Effective Date.

 

3.  
Extension of Lease Term for the 4th Floor Space and 5th Floor Space. The Lease
Term of the Lease for the 4th Floor Space and the 5th Floor Space only is hereby
extended for a period of four (4) years commencing on April 1, 2010 (the “4th
Floor Space and 5th Floor Space Effective Date”) and expiring on March 31, 2014
(the “4th Floor Space and 5th Floor Space Extension Term”). Tenant shall remain
subject to all terms and conditions of the Lease, as amended hereby, during the
4th Floor Space and 5th Floor Space Extension Term.

 
3

--------------------------------------------------------------------------------


 

 
a.
4th Floor Space and 5th Floor Space Base Rental. During the 4th Floor Space and
5th Floor Space Extension Term, Base Rental (in addition to applicable sales
tax) for the 4th Floor Space and the 5th Floor Space only shall be as follows:

 
 
 
Month of Term
Base Rental Per
Rentable Square
Foot
(93,198 sf)
Annual
Base Rental
 
Monthly
Base Rental
04/01/10 - 03/31/11
$26.50
$2,469,747.00
$205,812.25
04/01/11 - 03/31/12
$27.00
$2,516,346.00
$209,695.50
04/01/12 - 03/31/13
$27.50
$2,562,945.00
$213,578.75
04/01/13 - 03/31/14
$28.00
$2,609,544.00
$217,462.00




 
b.
4th Floor Space and 5th Floor Space Improvements. Tenant hereby accepts the 4th
Floor Space and the 5th Floor Space “AS IS” and acknowledges and agrees Landlord
shall have no obligation to construct any tenant improvements to the 4th Floor
Space and 5th Floor Space or make any alterations or additions thereto; provided
however, Landlord agrees to provide Tenant with an tenant allowance of Eight and
00/100 Dollars ($8.00) per square foot of Net Rentable Area for that portion of
the 4th Floor Space and the 5th Floor Space not included in the DMJM Sublease
(as defined below) and the Duncan Sublease (as defined below) (i.e., $8.00 x
80,900 rsf = $647,200.00) (the “4th Floor Space and 5th Floor Space Allowance”)
to reimburse Tenant for the costs of any of Tenant’s improvements hereunder.
Landlord shall make available to Tenant one-half (½) of the 4th Floor Space and
5th Floor Space Allowance (i.e., $323,600.00) within thirty (30) days of
execution and delivery of this Amendment by the parties. Any Excess Costs (as
defined in Paragraph 9 of the Lease) with respect to construction of such
improvements for that portion 4th Floor Space and the 5th Floor Space shall be
the sole responsibility of Tenant.

 
So long as no uncured default exists with respect to Tenant’s obligations under
the Lease following the expiration of any applicable notice and cure periods,
Landlord shall make available to Tenant the remaining one-half (½) portion of
the 4th Floor Space and 5th Floor Space Allowance (i.e., $323,600.00) on or
before April 30, 2010, for Tenant’s use towards costs related to any of Tenant’s
improvements hereunder. Any Excess Costs (as defined in Paragraph 9 of the
Lease) with respect to construction of such improvements for the 4th Floor Space
and the 5th Floor Space shall be the sole responsibility of Tenant.
 

c.  
Additional 4th Floor Space Allowance. Provided that one (1) or both of the DMJM
Sublease and the Duncan Sublease have not been terminated by Tenant on or before
June 30, 2009 as provided in subparagraph (d) below, then, effective as of April
1, 2010, Tenant shall be entitled to an additional allowance of Eight and No/100
Dollars ($8.00) per square foot

 
4

--------------------------------------------------------------------------------


 

  
of Net Rentable Area for that portion of the 4th Floor Space included in (i)
that certain Sublease dated April 1, 2001, between Tenant, as landlord, and DMJM
Aviation, Inc., as tenant, for approximately 9,325 rentable square feet (the
“DMJM Sublease Space”), as may be amended from time to time (the “DMJM
Sublease”) and/or (ii) that certain Sublease dated March 20, 2003, between
Tenant, as sublessor and The Duncan Companies, as subtenant, for approximately
2,973 rentable square feet (the “Duncan Sublease Space”), as may be amended from
time to time (the “Duncan Sublease”), totaling 12,298 rentable square feet
(i.e., $8.00 x 12,928 rsf = $98,384.00) (the “Additional 4th Floor Space
Allowance”). Landlord shall provide the Additional 4th Floor Space Allowance for
the DMJM Sublease Space and/or the Duncan Sublease Space, as applicable.
Landlord shall disburse the Additional 4th Floor Space Allowance, if any, to
Tenant on or before April 30, 2010. Any Excess Costs (as defined in Paragraph 9
of the Lease) with respect to construction of any improvements for the DMJM
Sublease Space and/or the Duncan Sublease Space shall be the sole responsibility
of Tenant.

 

d.  
Termination of DMJM Sublease Space and Duncan Sublease Space. Notwithstanding
anything to the contrary contained in the Lease, provided Tenant is not then in
default under the Lease, Tenant shall have the option (the “Sublease Space
Termination Option”) to terminate the Lease for either the DMJM Sublease Space
and/or the Duncan Sublease Space effective as of March 31, 2010 (the “Sublease
Space Termination Date”) by providing Landlord with written notice of such
Sublease Space Termination Option election (the “Sublease Space Termination
Notice”). Such Sublease Space Termination Notice shall be effective only if it
is given to Landlord on or before June 30, 2009 (the “Sublease Space Termination
Notice Deadline”); accordingly, if Tenant has not given its Sublease Space
Termination Notice to Landlord prior to the Sublease Space Termination Notice
Deadline, this Sublease Space Termination Option shall expire and be of no
further force or effect, and Tenant shall have no right or option to terminate
the Lease for either the DMJM Sublease Space or the Duncan Sublease Space
pursuant to this paragraph at any time after the Sublease Space Termination
Notice Deadline.

 

e.  
4th Floor Space and 5th Floor Space Basic Costs. During the 4th Floor Space and
5th Floor Space Extension Term, Tenant shall continue to pay all Additional Rent
and any other sums due and payable under the Lease, including, without
limitation, Tenant’s Proportionate Share of Basic Costs in accordance with
Paragraph 7 of the Lease, and the Landlord shall continue to use calendar year
2000 for the Basic Costs Expense Stop and the Real Estate Tax Expense Stop as
set forth in the Lease Summary of the Lease (i.e., collectively, $7.00 per
rentable square foot).

 

4.  
Extension of Lease Term for the 3rd Floor Space. The Lease Term of the Lease for
the 3rd Floor Space only is hereby extended for a period of two (2) years
commencing on December 1, 2005 (the “3rd Floor Space Effective Date”) and

 
5

--------------------------------------------------------------------------------


 

  
expiring on November 30, 2007 (the “3rd Floor Space Extension Term”). Tenant
shall remain subject to all terms and conditions of the Lease, as amended
hereby, during the 3rd Floor Space Extension Term. In connection with this
extension, the Renewal Option contained in Paragraph 8 of the Second Amendment
is hereby deleted in its entirety and is of no further force or effect.

 

 
a.
3rd Floor Space Rent. From and after the 3rd Floor Space Effective Date, Base
Rental with respect to the 3rd Floor Expansion Space only shall be as follows,
and which payments shall also be accompanied by the applicable sales tax:

 
 
 
Month of Term
Base Rental Per
Rentable Square
Foot
 
Annual
Base Rental
 
Monthly
Base Rental
12/01/05 - 11/30/06
$25.00
$412,450.00
$34,370.83
12/01/06 - 11/30/07
$25.50
$420,699.00
$35,058.25




b.  
Basic Costs.During the 3rd Floor Space Extension Term, Tenant shall pay all
Additional Rent and any other sums due and payable under the Lease for the 3rd
Floor Space, including, without limitation, Tenant’s Proportionate Share of
Basic Costs in accordance with Paragraph 7 of the Lease, except that that as of
the 3rd Floor Space Effective Date, the Basic Costs Expense Stop and the Real
Estate Tax Expense Stop for the 3rd Floor Space shall be the actual Basic Costs
incurred during calendar year 2003, which is currently projected to be (subject
to final bills) collectively $8.24 per square foot of Net Rentable Area, as set
forth previously herein. Tenant’s payment of Excess Basic Costs for the 3rd
Floor Space during the 3rd Floor Space Extension Term as provided in Paragraph 7
of the Lease shall commence on the 3rd Floor Space Effective Date.

 

c.  
3rd Floor Space Improvements. Tenant hereby accepts the 3rd Floor Space “AS IS”
during the 3rd Floor Space Extension Term and acknowledges and agrees Landlord
shall have no obligation to construct any tenant improvements to the 3rd Floor
Space or make any alterations or additions thereto. Notwithstanding the
foregoing, Landlord agrees to provide Tenant with a tenant improvement allowance
with respect to the 3rd Floor Space of Four and 00/100 Dollars ($4.00) per
rentable square foot of the 3rd Floor Space (i.e., $4.00 x 16,498 rsf =
$65,992.00) (the “3rd Floor Space Allowance”) within thirty (30) days after the
3rd Floor Space Effective Date. The 3rd Floor Space Allowance may be applied
towards any costs related to any improvements constructed by Tenant hereunder.
Any Excess Costs (as defined in Paragraph 9 of the Lease) with respect to
construction of such improvements for the 3rd Floor Space shall be the sole
responsibility of Tenant.

 

d.  
3rd Floor Space Second Extension Term. Tenant shall have the option (the “3rd
Floor Space Extension Option”) to extend the Lease Term as to the 3rd

 
6

--------------------------------------------------------------------------------


 

 
Floor Space only for one (1) additional period of six (6) years and four (4)
months (the “3rd Floor Space Second Extension Term”), commencing December 1,
2007 and expiring March 31, 2014, which is the expiration of the Lease Term for
the remaining portion of the Premises. Such 3rd Floor Space Second Extension
Term shall be subject to the provisions of the Lease, except that the rental
rate shall be at the then Prevailing Market Rate, which shall be deemed to mean
the then prevailing market rate for leases in Class A office buildings
(including the Building) in the Westshore Business District of Tampa, Florida
similar or comparable in quality to the Building and taking into account such
factors offered to third party tenants for comparable space as the base services
year for pass-through expenses, the value of the tenant improvements already in
place in the 3rd Floor Space at the commencement of the extension period, rent
concessions, tenant improvement allowances, lease commissions saved or incurred,
and moving allowances, and also taking into account such factors as reserved
parking rights, building signage rights, and parking ratios of comparable
buildings and the creditworthiness of the tenant. Tenant shall exercise such 3rd
Floor Space Extension Option by written notice to Landlord given no later than
February 28, 2007. If Tenant fails to timely give such notice, then Tenant’s 3rd
Floor Extension Option shall lapse and be of no further force or effect. If
Landlord and Tenant, acting in good faith, have not, within thirty (30) days
after Tenant’s exercise of the 3rd Floor Extension Option agreed upon the
Prevailing Market Rate and executed an amendment to the Lease for the 3rd Floor
Space, then such Prevailing Market Rate shall be determined by the
three-appraiser method as follows:

 
If the parties are unable to come to an agreement within such period, Tenant
shall have the option, exercisable by written notice delivered to Landlord
within five (5) days after the expiration of such thirty (30) day period, to
elect to arbitrate such rate. Tenant shall have the option to specify in such
notice its selection of a real estate appraiser, who shall act on Tenant’s
behalf in determining the Prevailing Market Rate. Within ten (10) days after
Landlord’s receipt of Tenant’s selection of a real estate appraiser, Landlord,
by written notice to Tenant shall designate a real estate appraiser, who shall
act on Landlord’s behalf in the determination of the Prevailing Market Rate.
Within fifteen (15) days of the selection of Landlord’s appraiser, the two
appraisers shall render a joint written determination of the Prevailing Market
Rate. If the two appraisers are unable to agree upon a joint written
determination within said fifteen (15) day period, the two appraisers shall
select a third appraiser meeting the qualifications stated below. If the three
(3) appraisers are unable to agree upon the Prevailing Market Rate within
fifteen (15) days following the appointment of the third appraiser, then each
appraiser shall separately determine the Prevailing Market Rate, they shall
average the two (2) closest figures, and within three (3) days after the
expiration of such fifteen (15) day period, the appointed third appraiser shall
notify Landlord and Tenant of such averaged determination of the Prevailing
Market Rate, which averaged determination shall be binding upon both
 
7

--------------------------------------------------------------------------------


 
Landlord and Tenant. In the event that one of the three appraised Prevailing
Market Rates is equidistant between the highest and the lowest, then
notwithstanding the foregoing sentence, there shall be no averaging, and the
equidistant Prevailing Market Rate shall be the final arbitrated rate. In the
event that the appraisal process has not been completed prior to the
commencement of the 3rd Floor Space Second Extension Term, then upon
commencement of the 3rd Floor Space Second Extension Term, and until the
appraisal process is completed (the “Interim Period”), Tenant shall pay Landlord
monthly Base Rental equal to the Base Rental for the immediately preceding Lease
year, until the increase in the Base Rental is determined by such process as
provided herein; provided, however, that such payments made during the Interim
Period shall be subject to adjustment based upon the results of such process.
If, as a result of such appraisal process, it is determined that Tenant has
underpaid Base Rental during the Interim Period, then such underpaid Base Rental
shall be due from Tenant to Landlord within fifteen (15) days after expiration
of the Interim Period. If, as a result of such appraisal process, it is
determined that Tenant has overpaid Base Rental during the Interim Period, then
such overpaid Base Rental shall be credited to Tenant’s next payment(s) of Base
Rental falling due under this Lease. All appraisers selected in accordance with
this subparagraph shall have at least ten (10) years prior experience in the
metropolitan Tampa, Florida commercial leasing market and shall be members of
the American Institute of Real Estate Appraisers or similar professional
organization. If either Landlord or Tenant fails or refuses to select an
appraiser, the other appraiser shall alone determine the Prevailing Market Rate.
Landlord and Tenant agree that they shall be bound by the determination of
Prevailing Market Rate pursuant to this subparagraph for the 3rd Floor Space
Second Extension Term. Within ten (10) days of the determination of the
Prevailing Market Rate, the parties shall enter into an amendment to the Lease
setting forth the Prevailing Market Rate and other applicable terms relating to
Tenant’s exercise of the 3rd Floor Space Extension Option. Landlord shall bear
the fee and expenses of its appraiser and Tenant shall bear the fee and expenses
of its appraiser. Each of the parties shall bear one-half (1/2) of the third
appraiser’s fee.
 

e.  
3rd Floor Space Termination Option. Notwithstanding anything to the contrary
contained in the Lease, provided Tenant is not then in default under the Lease,
Tenant shall have the continuing option (the “3rd Floor Space Termination
Option”) to terminate the Lease for the 3rd Floor Space effective as of the
commencement date of Tenant’s lease of the First Offer Space (as hereinafter
defined) (the “3rd Floor Space Termination Date”) if Tenant has then leased a
minimum of 28,000 square feet of Net Rentable Area pursuant to the Right of
First Offer (as hereinafter defined) by providing Landlord with written notice
of such 3rd Floor Space Termination Option election (the “3rd Floor Space
Termination Notice”). Such 3rd Floor Space Termination Notice shall be effective
only if it is given to Landlord on or before the date which is thirty (30) days
after the date of Tenant’s exercise of the Right of

 
8

--------------------------------------------------------------------------------


 

  
First Offer but in no event later than November 30, 2007 (the “3rd Floor Space
Termination Notice Deadline”), it being the intent that so long as Tenant has
leased at least 28,000 square feet of Net Rentable Area (whether pursuant to one
or more exercises of the Right of First Offer and even if Tenant has previously
leased at least 28,000 square feet of Net Rentable Area pursuant to the Right of
First Offer but elected not to then exercise this 3rd Floor Space Termination
Option) Tenant can terminate the Lease for the 3rd Floor Space with notice given
at any time prior to the 3rd Floor Space Termination Notice Deadline;
accordingly, if Tenant has not given its 3rd Floor Space Termination Notice to
Landlord prior to the 3rd Floor Space Termination Notice Deadline, this 3rd
Floor Space Termination Option shall expire and be of no further force or
effect, and Tenant shall have no right or option to terminate the Lease for the
3rd Floor Space pursuant to this paragraph at any time after the 3rd Floor Space
Termination Notice Deadline. As a condition precedent to any termination of the
Lease for the 3rd Floor Space pursuant to the provisions of this paragraph,
Tenant must have delivered to Landlord, within thirty (30) days of its 3rd Floor
Space Termination Notice, an amount equal to the unamortized portion (amortized
at ten percent (10%) per annum) of the 3rd Floor Space Allowance and leasing
commissions relating to the 3rd Floor Space for the 3rd Floor Space Extension
Term. It is hereby acknowledged that any such amount required to be paid by
Tenant in connection with such early termination of the 3rd Floor Space is not a
penalty but a reasonable pre-estimate of the damages which would be incurred by
Landlord as a result of such early termination of the Lease for the 3rd Floor
Space (which damages are impossible to calculate more precisely) and, in that
regard, constitutes liquidated damages with respect to such loss. Tenant shall
continue to be liable for its obligations under the Lease for the 3rd Floor
Space to and through the 3rd Floor Space Termination Date, including, without
limitation, Additional Rent that accrues pursuant to the terms of the Lease,
with all of such obligations surviving the early termination of the Lease for
the 3rd Floor Space. The rights granted to Tenant under this paragraph are
personal to Tenant, and in the event of any assignment of the Lease or sublease
by Tenant of more than one-third (1/3rd) of the Premises as then leased by
Tenant, this 3rd Floor Space Termination Option shall thenceforth be void and of
no further force or effect.

 
9

--------------------------------------------------------------------------------


 

5.  
Right of First Offer.

 
Subject only to the rights of existing tenants in the Building and to the
renewal and/or expansion of Somerset Pharmaceuticals (whether pursuant to an
existing right or as the result of an agreement between Landlord and Somerset
Pharmaceuticals) on the fourth (4th) floor of the Building, prior to execution
of a new lease or amendment of an existing lease for all or any portion of the
space on the third (3rd), fourth (4th) and sixth (6th) floors of the Building
(the “First Offer Space”) which shall become available for lease on or before
April 1, 2011, and so long as Tenant is not then in default under the Lease past
any applicable notice and cure periods, Landlord will notify Tenant (“Landlord’s
Notice”) not sooner than nine (9) months prior to, and not later than four (4)
months prior to, the date that such First Offer Space is to become available of
the terms and conditions (the “Right of First Offer”) upon which it would be
willing to lease that portion of the First Offer Space to Tenant, the rental
rate for which shall be the Prevailing Market Rate.
 
Tenant shall have fourteen (14) days after receipt of Landlord’s Notice to
notify Landlord in writing whether Tenant will lease that portion of the First
Offer Space upon such terms and conditions set forth in such Landlord’s Notice.
If Tenant elects to lease the portion of the First Offer Space and accepts the
terms contained in Landlord’s Notice, Landlord and Tenant will execute an
amendment to the Lease adding such First Offer Space to the Premises within ten
(10) days after the parties have agreed to the terms of such lease including the
determination of the Prevailing Market Rate. If Tenant does not deliver its
notice of intent to lease such First Offer Space or elects not to lease such
First Offer Space within such 14-day period, then this Right of First Offer to
lease that portion of the First Offer Space will lapse and be of no further
effect and Landlord will have the right to lease such First Offer Space to any
third party on the same or any other terms and conditions, whether or not such
terms and conditions are more or less favorable than those offered to Tenant;
provided, however, if Landlord has not leased the applicable First Offer Space
to a third party within one hundred twenty (120) days after Tenant has elected
not to, or has been deemed to have elected not to, lease the First Offer Space,
then this Right of First Offer will once again apply to such First Offer Space.
The right granted to Tenant under this paragraph is personal to Tenant, and in
the event of any assignment of the Lease or sublease by Tenant of more than
one-third (1/3rd) of the Premises as then leased by Tenant, this Right of First
Offer to lease all or any portion of the First Offer Space shall thenceforth be
void and of no further force and effect.
 
Notwithstanding the foregoing, Tenant and Landlord agree to negotiate in good
faith the terms of the Lease for the First Offer Space during the foregoing
fourteen (14) day period from the date of Landlord’s Notice. If Landlord and
Tenant, acting in good faith, have not, within thirty (30) days after such
exercise, agreed upon the Prevailing Market Rate and executed an amendment to
the Lease, then Landlord and Tenant shall determine the Prevailing Market Rate
using the same method as set forth in Section 4(c) above. Upon exercise of the
Right of First Offer and determination of the Prevailing Market Rate, the Lease
as to the portion of the First
 
10

--------------------------------------------------------------------------------


 
Offer Space to be added to the Premises shall be coterminous with the 4th Floor
Space and 5th Floor Space Extension Term, and Tenant’s payment of Base Rental
for the First Offer Space then leased shall commence two (2) months after that
portion of the First Offer Space becomes available for lease as set forth in
Landlord’s Notice.
 

6.  
Parking. From and after the 6th Floor Expansion Space Effective Date, in
addition to the reserved parking spaces currently being provided to Tenant and
as part of the five (5) parking spaces per 1,000 square feet of Net Rentable
Area leased by Tenant, Tenant shall have the right to use one (1) covered,
reserved parking space for each additional 4,500 square feet of Net Rentable
Area of any expansion space leased by Tenant hereunder and in the future at no
additional cost, in accordance with the terms and provisions of Paragraph 15 of
the Lease.

 

7.  
Extension Option; Reduction Option.

 

(a)  
Extension Option. So long as this Lease is then in full force and effect and
Tenant is not in default in the performance of any of the covenants or terms and
conditions of this Lease beyond applicable notice and cure periods at the time
of notification to Landlord or at the time of commencement of the Extension
Period, as that term is hereinafter defined, Tenant shall have the option (the
“Extension Option”) to extend the Term for the entire Premises for one (1)
additional period of five (5) years (the “Extension Period”), at the then
Prevailing Market Rate (as defined in Paragraph 4d above). Tenant shall provide
Landlord with written notice (the “Extension Notice”) twelve (12) months prior
to the expiration of the 4th Floor Space and 5th Floor Space Extension Term
(i.e., on or before April 1, 2013) of its desire to further extend the Term of
the Lease. If Tenant fails to timely provide the Extension Notice to Landlord,
Tenant’s extension of the Term shall be null and void and the Lease shall expire
on the then scheduled expiration date. The Prevailing Market Rate shall be
determined in accordance with the procedures set forth in Paragraph 4d above.

 

(b)  
Reduction Option. At the time Tenant gives Landlord its Extension Notice, Tenant
shall also be entitled to notify Landlord of its intent to reduce the Net
Rentable Area of the Premises by up to twenty-five percent (25%). If Tenant
elects to extend the Term of the Lease and reduce the Net Rentable Area of the
Premises by up to 25%, then such portion to be extended must consist of
contiguous full floor space and, if Tenant already leases space on a
multi-tenant floor, then Tenant may continue to lease all such existing
multi-tenant space. In the event Tenant does not lease space on a multi-tenanted
floor and Tenant desires to extend the Term of the Lease with respect to a
partial floor, then so long as Tenant also extends the Term of the Lease with
respect to a contiguous full floor, Tenant shall have the right to extend the
Term with respect to a portion of a full floor. Such portion shall be at least
5,000 rentable square feet, shall be of a size and configuration otherwise
approved by Landlord, and Tenant shall be

 
11

--------------------------------------------------------------------------------


 

 
solely responsible for all costs to demise the Premises and convert such floor
to a multi-tenanted floor including, without limitation, construction of
multi-tenant corridors designated by Landlord and causing the common area
finishes including elevator lobby finishes to be the same as the other
multi-tenanted floors in the Building.

 

8.  
Other Amendments. Special Stipulation No. 2 of Exhibit F to the Lease (Renewal
Option) and Paragraph 8 (Extension Option) of the Second Amendment are hereby
deleted and of no further force or effect.

 

9.  
Contingency. The parties’ rights and obligations hereunder as they pertain to
the 6th Floor Expansion Space only are contingent upon Landlord entering into an
amendment with CommerceQuest, Inc. (“CommerceQuest”) whereby CommerceQuest will
relinquish its rights to the 6th Floor Expansion Space. If such amendment is not
executed on or before December 31, 2003, then the parties’ rights and
obligations hereunder with respect to the 6th Floor Expansion Space only shall
be null and void and of no further force or effect.

 

10.  
Brokers. Tenant represents and warrants to Landlord that neither it nor its
officers or agents nor anyone acting on its behalf has dealt with any real
estate broker other than Crescent Resources, LLC who represented Landlord and
CLW Real Estate Services Group, Inc. who represented Tenant in the negotiating
or making of this Amendment, and Tenant agrees to indemnify and hold Landlord,
its agents, employees, partners, directors, sharehold-ers and independent
contractors harmless from all liabilities, costs, demands, judgments,
settlements, claims, and losses, including reasonable attorneys' fees and costs,
incurred by Landlord in conjunction with any such claim or claims of any other
broker or brokers claiming to have interested Tenant in the Building, the
Premises or the 6th Floor Expansion Space or claiming to have caused Tenant to
enter into this Amendment.

 

11.  
Notices. The Lease Summary regarding the notice address of Landlord shall be
amended to provide that the notice address of Landlord is, and all notices to
Landlord shall be sent as follows:

 
Notices to Landlord:


Crescent Brookdale Associates, LLC
400 South Tryon Street
Suite 1300
Charlotte, North Carolina 28202
Attn: Regional Vice President


With a copy to:


Crescent Brookdale Associates, LLC
2202 N. Westshore Boulevard, Suite 115
Tampa, Florida 33607
Attention: Property Manager
 
12

--------------------------------------------------------------------------------


 

  
In addition, the Lease Summary regarding the notice address of Tenant shall be
amended to provide (i) that the notice address of Tenant shall be the Premises,
Attention, Real Estate Manager and the attention name of Bob Merritt is hereby
deleted, with a copy sent to the Premises, Attention: General Counsel.

 

12.  
Ratification of Lease. Tenant hereby affirms that as of the date hereof the
Lease is in full force and effect, that the Lease has not been modified or
amended (except as provided in this Amendment) and that all of Landlord’s
obligations accrued to date have been performed. Tenant hereby ratifies the
provisions of the Lease on behalf of itself and its successors and assigns and
agrees to attorn and be bound to Landlord and its successors and assigns as to
all of the terms, covenants and conditions of the Lease as amended hereby.
Tenant further agrees to fulfill all of its obligations under the Lease as
amended hereby to Landlord throughout the remainder of the term.

 

13.  
No Defaults. Tenant hereby agrees that there are, as of the date hereof,
regardless of the giving of notice or the passage of time, or both, no defaults
or breaches on the part of Landlord or Tenant under the Lease.

 

14.  
Capitalized Terms. All capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Lease.

 

15.  
Headings. The headings used herein are provided for convenience only and are not
to be considered in construing this Amendment.

 

16.  
Binding Effect. This Amendment shall not be valid and binding on Landlord and
Tenant unless and until it has been completely executed by and delivered to both
parties.

 
EXCEPT AS expressly amended and modified hereby, the Lease shall otherwise
remain in full force and effect, the parties hereto hereby ratifying and
confirming the same. To the extent of any inconsistency between the Lease and
this Amendment, the terms of this Amendment shall control.
 


 
[Remainder of Page Intentionally Blank]
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment as
of the day and year first above written.
 
 
 

    LANDLORD:           Signed, sealed and delivered   CRESCENT BROOKDALE in the
presence of:   ASSOCIATES, LLC,a Georgia     limited liability company  /s/ Mary
Ganz                 Print Name: Mary Ganz   By: /s/ Fred H. Henritze          
/s/ Robert Turner   Name: Fred H. Henritze           Print Name: Robert Turner  
Title: Executive Vice President                               TENANT:          
Signed, sealed and delivered   OUTBACK STEAKHOUSE, INC.,  in the presence of:  
a Delaware corporation            /s/ Karen Bremer                  Print Name: 
Karen Bremer    By:  /s/ Carl W. Sahlsten            /s/ Tracy Delatore    Name:
Carl W. Sahlsten            Print Name:  Tracy Delatore    Title: Vice
President           

 
 
 
14

--------------------------------------------------------------------------------
